Title: General Orders, 25 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 25th 1775.
Parole Hampden.Countersign Pym


The Commissioned, Non Commission’d Officers & Soldiers, lately arrived in Camp from Kenebeck river, are to join their respective Corps—A Return of them, signed by the commanding Officers of their respective regiments, to be sent to the Adjutant General, Monday morning.
At the request of the Honble the General Court of this colony; the General directs, that, the Colonels, or commanding Officers of the Massachusetts Regiments, do respectively order, each of their Captains, to make out a Muster and pay roll of his Company, up to the 1st day of August last, from the time of each Mans Inlistment—This to be done agreeable to the form of a Return, which is lodged with, and may be had of the Adjutant General. The Court desires these Rolls may be confirmed upon

Oath, and lodged as soon as possible (with the original Certificates) in the Secretary’s Office of the Colony; that all the Massachusetts Regiments may be paid up to the first of August aforesaid: For further particulars relative to this resolution of the General Court; The General refers to their Resolve of the 3rd Instant, it being too long to insert in these orders.
